Case 1:21-cv-00282-RDA-TCB Document 21 Filed 04/09/21 Page 1 of 2 PageID# 338




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


    MILLENNIUM FUNDING, INC., et al,
                                                      Civil Action No. 1:21-cv-00282-RDA-TCB
           Plaintiffs,

           v.

    WICKED TECHNOLOGY LIMITED et al.,

           Defendants.



                                 NOTICE OF WAIVER OF HEARING

          Pursuant to Local Rule 7(j) and Rule 78(b) of the Federal Rules of Civil Procedure, the

Plaintiffs MILLENNIUM FUNDING, INC., EVE NEVADA, LLC, HUNTER KILLER

PRODUCTIONS,             INC.,     BODYGUARD       PRODUCTIONS,         INC.,    GUNFIGHTER

PRODUCTIONS, LLC, MILLENNIUM IP, INC., VOLTAGE HOLDINGS, LLC, KILLING

LINK DISTRIBUTION, LLC, LHF PRODUCTIONS, INC., RAMBO V PRODUCTIONS, INC.,

NIKOLA PRODUCTIONS, INC., OUTPOST PRODUCTIONS, INC., WONDER ONE, LLC and

42 VENTURES, LLC, by counsel, waive a hearing and submit their Second Ex Parte Motion for

Temporary Asset Restraint, Preliminary Injunction and Expedited Discovery [Doc. #19] for

disposition upon the papers filed.

.

          Dated: April 9, 2021

                                              Respectfully submitted,



                                               /s/ Kerry S. Culpepper




20-023I
Case 1:21-cv-00282-RDA-TCB Document 21 Filed 04/09/21 Page 2 of 2 PageID# 339




                                   Kerry S. Culpepper,
                                   Virginia Bar No. 45292
                                   Counsel for Plaintiffs
                                   CULPEPPER IP, LLLC
                                   75-170 Hualalai Road, Suite B204
                                   Kailua-Kona, Hawai’i 96740
                                   Tel.: (808) 464-4047
                                   Fax.: (202) 204-5181
                                   kculpepper@culpepperip.com




                                      2
20-023I
